           Case 2:18-cr-00317-JAD-VCF Document 133 Filed 08/26/21 Page 1 of 2




1                                       UNITED STATES DISTRICT COURT

2                                             DISTRICT OF NEVADA

3                                                        ***
      UNITED STATES OF AMERICA,
4
                           Plaintiff,
5                                                           2:18-cr-00317-JAD-VCF
      vs.                                                   ORDER
6     GLEN EDWARD GARNER,
7                           Defendant.
8           Before me is the United States of America v. Glen Edward Garner, case number 2:18-cr-00317-
9    JAD-VCF.
10          Accordingly,
11          IT IS HEREBY ORDERED that a video conference hearing to discuss status on the pending
12   motions (ECF NO. 113, 114, and 116), is scheduled for 10:00 AM, September 1, 2021.
13          IT IS FURTHER ORDERED that counsel/the parties must email Courtroom Administrator,
14   Tawnee Renfro at Tawnee_Renfro@nvd.uscourts.gov, with an email address to be used for the video
15   conference hearing by noon, August 31, 2021. Glen Edward Garner need not to appear.
16

17          IT IS ORDERED that the following Video Conference Instructions be adhered to as follows:
18          INSTRUCTIONS FOR THE VIDEO CONFERENCE
19          Instructions to the scheduled hearings will be sent via email thirty (30) minutes prior to the hearing
20   to the participants email provided to the Court.
21          • Log on to the call ten (10) minutes prior to the hearing time.
22          • Mute your sound prior to entering the hearing.
23          • Do not talk over one another.
24          • State your name prior to speaking for the record.
25          • Do not have others in the video screen or moving in the background.
           Case 2:18-cr-00317-JAD-VCF Document 133 Filed 08/26/21 Page 2 of 2




1           • No recording of the hearing.

2           • No forwarding of any video conference invitations.

3           • Unauthorized users on the video conference will be removed.

4

5           For anyone who is not a party to the action, the call-in telephone number is (888) 273-3658, access

6    code: 3912597, and the phone must be on mute. The call must be made five minutes prior to the hearing

7    time. The court will join the call and convene the proceedings. Recording of the proceedings is prohibited.

8

9           DATED this 26th day of August, 2021.
                                                                  _________________________
10                                                                CAM FERENBACH
                                                                  UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
